DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-22, is/are filed on 1/28/22 are currently pending. Claim(s) 16-22 is/are withdrawn, 1-15 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 1/28/2022 is acknowledged. Claim(s) 16-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recites the limitation “the filter media.” There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-9, 12-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jensen (US 20150354712 A1).

    PNG
    media_image1.png
    705
    637
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    756
    602
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    534
    831
    media_image3.png
    Greyscale

Regarding claim 1, Jensen teaches from all figures a fluid filtering assembly comprising: a support housing (23); at least one fluid inlet boss (24) and at least one fluid outlet boss (26) that are each formed in a radially outward directed surface of the support housing;  a filter sleeve (22) that extends in a first direction from the support housing and has an elongate shape constructed to accommodate a filter being disposed therein;  a top cap (50, 23, 84) that threadably (grooves defined by 52) cooperates with the support housing from a direction opposite the filter sleeve and engages the filter sleeve; and an inlet fluid flow passage and an outlet fluid flow passage defined by the top cap and oriented to be respectively fluidly aligned (interpreted as fluidly connected) with the at least one fluid 
Regarding claim 2, Jensen teaches wherein the at least one fluid inlet boss is further defined as at least two inlet bosses (24, 32, fig. 3).
Regarding claim 3, Jensen teaches wherein each of the at least two inlet bosses are formed on different radially directed faces of the support housing (fig. 3).
Regarding claim 4, Jensen teaches wherein the at least one fluid outlet boss is further defined as at least two outlet bosses (26, 30).
Regarding claim 5, Jensen teaches wherein each of the at least two outlet bosses are formed on different radially directed faces of the support housing (fig. 3).
Regarding claim 6, Jensen teaches further comprising a seat (top of 23) formed in a closed end of the filter sleeve and constructed to cooperate with an end of a filter disposed in the filter sleeve and prevent fluid flow in a radial direction around the end of the filter (fig. 11).
Regarding claim 7, Jensen teaches wherein the top cap further comprises a first channel (90) formed in a portion of an outward radially directed surface and that is in fluid communication a portion of a volume defined by the filter sleeve that is radially outward of the filter and a second channel (84) that is fluidly isolated from the first channel and in fluid communication with a radially oriented core of the filter.

Regarding claim 9, Jensen teaches a fluid filtering assembly comprising: a mount body (23); at least one fluid flow inlet boss and at least one fluid flow outlet boss formed in an outward radially directed surface of the mount body; a filter sleeve that extends away from the mount body and defines a blind opening that is shaped to receive a filter (see rejection above); a cover (50, 23, 84) that is removable and sealingly cooperates with a bore formed in the mount body (inner opening of 23) from a direction opposite the filter sleeve via cooperation of a threaded surface formed on a radially outward surface of the cover and a threaded surface formed on a radially inward facing surface of the mount body;  a channel (72) formed in one of the mount body and cover, the channel being axially offset from the threaded surfaces (surfaces are vertical – channel is horizontal) of the cover and the mount body; a seal (192) disposed in the channel; and a seat (top portion of 23) defined by the other of the mount body and the cover, the seat being oriented to engage the seal when the cover is engaged with the mount body and wherein the seat and the seal engage one another at an acute angle relative to an axis of rotation (B) of the cover relative to the mount body when the threaded surfaces are engaged with one another [0025-0071].
Regarding claim 12, Jensen teaches further comprising another mount body, another filter sleeve, and another cover fluidly connected to the fluid filtering assembly and each being constructed the same as the mount body, the filter sleeve, and the cover, respectively (see fig. 1).
Regarding claim 13, Jensen teaches further comprising a connector (34) supported by the fluid flow outlet boss of the mount body and a fluid flow inlet boss of the another mount body.

Regarding claim 15, Jensen teaches further comprising a first flow passage and a second flow passage that are defined by the cover and which define a single flow path through the fluid filtering assembly between the at least one fluid flow inlet boss and at least one fluid flow outlet boss and with the filter disposed therebetween.
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen.
Regarding claims 10-11, Jensen from figures shows angle formed is an acute angle (0-45 degrees).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. The specification uses variety of angle possibilities and does not appear to provide any criticality. 
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by or alternatively obvious over Foster (WO 2019036371 A1).
In re Japikse, 86 USPQ 70.
Claim 9 differs from Foster in a channel formed in one of the mount body and cover, a seal disposed in the channel, and a seat defined by the other of the mount body and the cover. However, these different features are merely variations of the disclosure of Foster considering one or more fluid inlets (70, 72, 74) and one or more fluid outlets (76, 78, 80) defined by the top portion (42), a cavity (62) of a tube facing surface (60) of the top portion ( 42), wherein the cavity (62) is configured to slideably and sealingly cooperate with a first distal end (64) of the filter tube (44) (see paragraph [0027]; figures 1-13). Claim 9 further differs from Foster in that the seat and the seal engage one another at an acute angle relative to an axis of rotation of the cover relative to the mount body. However, this different feature is merely one of several straightforward possibilities from which a person skilled in the art would select, in accordance with circumstances, without the exercise of an inventive skill and absent of any 
Regarding claims 2-5, Foster considering one or more fluid inlets (70, 72, 74) and one or more fluid outlets (76, 78, 80) that each extend or are otherwise accessible from a generally outward radial direction relative to a body (84) of head portion (42) (see paragraph [0072]; figures 1-13). 
Regarding claims 6-8 can be easily derived from the disclosure of considering a cavity (62) of a tube facing surface (60) of the top portion ( 42), one or more fluid inlets (70, 72, 7 4) and one or more fluid outlets (76, 78, 80) defined by the top portion ( 42), wherein the cavity (62) is configured to slideably and sealingly cooperate with a first distal end (64) of the filter tube (44) (see paragraph [0027]; figures 1-13). 
Regarding claims 10-11, it would have been obvious and/or optimized by a person skilled in the art without the exercise of inventive skill and absent of any unexpected results. 
Regarding claims 12-13 can be easily derived and would have been obvious from the disclosure considering that mount plate is constructed to secure a plurality of the filter housing assemblies relative to one another in a manner that directs a flow of a fluid through the filter housing assemblies when the filter housing assemblies are oriented in more than one position relative to one another (see claims 15, 17; paragraphs [0032]-[0036]; figures 28-31).
Regarding claims 14-15, Foster teaches the at least one of inlets (70, 72, 74) and outlets (76, 78, 80) bosses, and would be capable of being sized based on the design. Further discloses the cover has and inlet which has a first flow passage and an outlet which has a second flow passage. The flow passage form a single flow passage (52, chamber) [0026-0030]. 

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/WAQAAS ALI/Primary Examiner, Art Unit 1777